ACCEPTED
                                                                                                                       01-14-00862-CR
                                                                                                              FIRST COURT OF APPEALS
      FILED IN                                                                                                       HOUSTON, TEXAS
 st                                                                                                               3/2/2015 12:00:00 AM
1 COURT OF APPEALS
                                                                                                                   CHRISTOPHER PRINE
    HOUSTON, TX                                                                                                                 CLERK
    March 2, 2015
CHRISTOPHER A. PRINE,                             NO. 01-14-00862-CR
       CLERK
                                    IN THE COURT OF APPEALS OF TEXAS
                                                    FOR THE FIRST                                 FILED IN
                                   SUPREME JUDICIAL DISTRICT OF TEXAS                      1st COURT OF APPEALS
                                       -------------------------------------------------       HOUSTON, TEXAS
                                                       NO. 1364962                         2/28/2015 9:28:00 AM
                                                                                           CHRISTOPHER A. PRINE
                                      IN THE JUDICIAL DISTRICT COURT                               Clerk
                                           OF HARRIS COUNTY, TEXAS
                                       -------------------------------------------------

       ANDRE THOMPSON                               Appellee

      VS

      THE STATE OF TEXAS                            Appellant


                                    -------------------------------------------------
                              APPELLANT'S MOTION TO ALLOW LATE FILING
                                           OF APPELLANT’S BRIEF
                                    -------------------------------------------------

      TO THE HONORABLE COURT:

           Comes now the Appellant pursuant to Tex.R.App.P. 10.5(b) and 38.6(d), and files this his Motion To

      Allow Late Filing Of Appellant's Brief and as grounds therefor would show unto the Court the following:

      1) Appellant was sentenced on October 8, 2014 after a jury trial. The jury found him guilty and sentenced

           him to confinement in the Texas Department of Criminal Justice - Institutional Division for a period of

           30 years.

      2) The Appellant timely and properly filed his Notice of Appeal on October 8, 2014.

      3) The Court signed it’s order appointing counsel on October 8, 2014.

      4) A Motion For New Trial was not filed.

      5) An extension is requested until April 4, 2015 for the filing of Appellant’s Brief.

      6) No previous extensions have requested or granted to the Appellant.

      7) This extension is requested based on other extensions to file the record resulted in a due date at a time

           when Appellant’s attorney increased trial workload.

           WHEREFORE, Appellant prays that the Court grant the requested extension for late filing of

      Appellant’s Brief to April 6, 2015.
                                                     Respectfully submitted


                                                     _______________________________
                                                     Glenn J. Youngblood
                                                     Attorney at Law
                                                     4669 Southwest Freeway, Suite 595
                                                     Houston, Texas 77027
                                                     (713) 432-1013
                                                     (713) 432-1013 FAX
                                                     SBOT # 22217400



                                    CERTIFICATE OF SERVICE


    This is to certify that on this 27 day of February, 2015 a true and correct copy of the foregoing Motion

For Extension Of Time For Filing the Appellant’s Brief was served via telephonic document transfer upon:


                 Alan Curry
                 The Harris County District Attorney's Office
                 Appellate Division
                 201 Fannin
                 Houston, Texas 77002
                 curry_alan@dao.hctx.net



                                                                ____________________________
                                                                Glenn J. Youngblood